701 N.W.2d 745 (2005)
Nolen
v.
Department of Corrections.
No. 129155. COA No. 263570.
Supreme Court of Michigan.
August 1, 2005.
On order of the Chief Justice, the application for leave to appeal filed July 25, 2005 is DISMISSED for failure to pursue the case in conformity with the order of February 25, 2005 in Nolen v. Department of Corrections, No. 128072. That order provided that further appeals were not to be filed until the full entry fee in that case was paid. Following entry of that order, plaintiff-appellant paid the *746 partial filing fee on March 15, 2005. Because the full entry fee in case 128072 has not been paid, this appeal is dismissed. Dismissal is without prejudice to whatever other relief may be available consistent with the law.